                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0023-JCC
10                              Plaintiff,                     ORDER
11          v.

12   LEE JAMES CLINE,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue the
16   trial date and the pretrial motions deadline (Dkt. No. 18). Defendant has filed a speedy trial
17   waiver up to and including November 11, 2019. (Dkt. No. 19.) Having considered the motion
18   and Defendant’s speedy trial waiver, the Court FINDS:
19          1.       Taking into account the exercise of due diligence, a failure to grant a continuance
20   in this case would deny defense counsel reasonable time necessary for effective preparation due
21   to counsel’s need for more time to review the evidence, consider possible defenses, and gather
22   evidence material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
23          2.       Failure to grant a continuance would likely result in the miscarriage of justice, as
24   set forth in 18 U.S.C. § 3161(h)(7)(B)(i);
25          3.       The additional time requested is a reasonable period of delay, as Defendant has
26   requested more time to prepare for trial, investigate the matter, gather evidence material to the


     ORDER
     CR19-0023-JCC
     PAGE - 1
 1   defense, and consider possible defenses;

 2           4.      The case is sufficiently complex that it is unreasonable to expect adequate

 3   preparation for pretrial proceedings or the trial itself within the current trial schedule, as set forth

 4   in 18 U.S.C. § 3161(h)(7)(B)(ii);

 5           5.      The ends of justice will best be served by a continuance, and the ends of justice

 6   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18

 7   U.S.C. § 3161(h)(7)(A); and

 8           6.      The additional time requested between the current trial date and the new trial date
 9   is necessary to provide defense counsel the reasonable time necessary to prepare for trial,
10   considering counsel’s schedule and all of the facts set forth above.
11           For the foregoing reasons, Defendant’s motion to continue the trial date and pretrial
12   motions deadline (Dkt. No. 18) is GRANTED. It is therefore ORDERED that the trial date in
13   this matter be CONTINUED from April 8, 2019 to October 21, 2019 at 9:30 a.m., and that the
14   time between the date of this order and the new trial date is excludable time under the Speedy
15   Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any
16   pretrial motions shall be filed no later than September 20, 2019.
17           DATED this 5th day of March 2019.




                                                             A
18

19

20
                                                             John C. Coughenour
21                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     CR19-0023-JCC
     PAGE - 2
